Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 1 of 7 Page ID #:265




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Counsel for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                              UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as personal                         Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K INFO DEFENSE                    Southern District of Florida
18 RESEARCH, LLC,

19                                                  MOVANTS’ REPLY BRIEF IN SUPPORT
                  Plaintiffs,                       OF MOTION FOR SECOND ORDER
                                                    COMPELLING COMPLIANCE WITH
20         v.                                       SUBPOENA
21 CRAIG WRIGHT,

22                Defendant.
23

24

25

26

27

28
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                    Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 2 of 7 Page ID #:266




 1       MOVANTS’ REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND ORDER
                   COMPELLING COMPLIANCE WITH SUBPOENA
 2

 3 I.       INTRODUCTION

 4          On June 5, 2019, Ira Kleiman, as the personal representative of the Estate of David

 5 Kleiman, and W&K Info Defense Research, LLC (collectively, “Movants”) initiated these

 6 proceedings to compel Joseph VaughnPerling to comply with a subpoena issued by the United

 7 States District Court for the Southern District of Florida on February 25, 2019 (the

 8 “Subpoena”). The Court granted Movants’ motion and ordered Mr. VaughnPerling to comply
 9 with the Subpoena. (Dkt. 11 at 2; see Dkt. 25 at 4.) Yet Mr. VaughnPerling failed to do so.

10 Instead, he now claims he was never personally served. (See Dkt. 28 at 2-3.) But he has not

11 properly moved for reconsideration of the Court’s order, including its finding that the Subpoena

12 was “properly served.” (Dkt. 11 at 2.) And even if he had there is no basis for

13 reconsideration—Movants diligently attempted to serve Mr. VaughnPerling personally, he has

14 evaded further attempts at personal service, he has been served with the Subpoena by U.S. mail

15 and email, and he has acknowledged receipt of the Subpoena. (See Dkt. 25 at 3-6.)

16          Mr. VaughnPerling should not be allowed to continue disregarding the Subpoena, as he

17 has done for several months. Accordingly, Movants request that the Court affirm its prior order

18 that Mr. VaughnPerling was properly served, whether that service was effected by hand

19 delivery, U.S. mail, or email, and once more order Mr. VaughnPerling to comply with the

20 Subpoena without objection.

21 II.      BACKGROUND

22          The Subpoena was issued in connection with an action pending in the United States

23 District Court for the Southern District of Florida—Ira Kleiman et al. v. Craig Wright, Case

24 No. 9:18-cv-80176-BB (the “Florida Action”). On September 11, 2019, the parties to the

25 Florida Action “reached a non-binding settlement in principle.” (See Plaintiffs’ Expedited

26 Motion to Depose at 1, Kleiman v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Nov. 1, 2019),

27 ECF No. 290 (“Florida Motion”).) Accordingly, on September 17, those parties jointly moved

28 to extend “all discovery and case deadlines” in that action in order to “facilitate” settlement
                                           -1-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                       Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 3 of 7 Page ID #:267




 1 discussions. (See Dkt. 29.) Likewise, in this action, on September 27, Movants and Mr.

 2 VaughnPerling jointly moved for “an extension of the deadline for filing the reply brief in

 3 support of [Movants’] Motion for Second Order Compelling Compliance with Subpoena (from

 4 September 30, 2019, to November 14, 2019), and a continuance of the hearing for that motion

 5 (from October 21, 2019, to December 9, 2019).” (Id.) The Court granted that motion. (Dkt.

 6 30.)

 7          On October 30, settlement discussions in the Florida Action abruptly collapsed when

 8 Movants “were informed [that the defendant] could no longer finance the settlement and was
 9 ‘breaking’ the non-binding settlement agreement.” (Florida Motion at 2.) As a result, Movants

10 “shift[ed] back into preparing for trial,” which is set for March 30, 2020. (Id.) Because the

11 close of discovery and trial are rapidly approaching, Movants request that the Court order Mr.

12 VaughnPerling to do what he has been obligated to do since March 27, 2019—comply with the

13 Subpoena.

14 III.     ARGUMENT
15          a.   The Court Should Compel Mr. VaughnPerling to Comply with the Subpoena.
16          In their Motion for Second Order Compelling Compliance with Subpoena, Movants
17 requested that the Court issue an order compelling Mr. VaughnPerling to comply with the

18 Subpoena, notwithstanding his belated assertion that he was never served. As Movants have

19 argued, (1) the Court already held that the Subpoena was properly served; (2) regardless, Mr.

20 VaughnPerling has waived any objections to service; and (3) even if Mr. VaughnPerling was

21 not personally served by Movants’ process server, service was adequate because (a) Movants

22 have diligently attempted to serve Mr. VaughnPerling using means reasonably calculated to

23 ensure receipt, (b) Mr. VaughnPerling actually received the Subpoena, and (c) declining to

24 compel compliance would elevate form over substance in violation of Federal Rule of Civil

25 Procedure 1 and only serve to reward Mr. VaughnPerling for his evasive conduct. (See Dkt. 25

26 at 7-11.)

27          In response, Mr. VaughnPerling argues that he should not be held in contempt. (See

28 Dkt. 28 at 2.) But Movants do not request contempt—they request an order compelling
                                              -2-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                     Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 4 of 7 Page ID #:268




 1 compliance. It is well established that, even where contempt is improper, an order compelling

 2 compliance may still be proper. See, e.g., Poturich v. Allstate Ins. Co., No. EDCV 15-0081-

 3 GW (KKx), 2015 WL 12766048, at *2-3 (C.D. Cal. Aug. 11, 2015) (granting motion to compel

 4 but denying motion for contempt). Thus, Mr. VaughnPerling’s arguments concerning

 5 contempt—even if correct—cannot establish that an order compelling compliance is improper

 6 here.

 7          In any event, even if Mr. VaughnPerling had argued that an order compelling

 8 compliance was improper in this case, that argument would fail. Mr. VaughnPerling states that
 9 he should not have to comply with the Subpoena because (1) he “advised the court that he was

10 not served with the subpoena,” and (2) Movants have “assume[d] that Vaughn Perling has

11 knowledge and possession of the subpoena.” (Dkt. 28 at 2-3.) But Mr. VaughnPerling’s say-so

12 is an insufficient basis for reversing the Court’s order and holding that he was not properly

13 served. See Fulton v. Robinson, No. 15-cv-02347-AA, 2016 WL 2864495, at *2 (D. Or. Apr.

14 21, 2016) (“Plaintiff’s assertions that he is a ‘non-resident non-person’ outside the jurisdiction

15 of the federal courts and ‘not bound by . . . federal law’ do not deprive this Court of personal

16 jurisdiction over him.” (internal citations omitted)). 1 In any event, contrary to Mr.

17 VaughnPerling’s claim, Movants do not merely assume that he has knowledge and possession

18 of the Subpoena. Instead, Movants base their argument on their counsel’s communications with

19 Mr. VaughnPerling (or his representative) and declarations that he submitted to the Court. (See

20 Dkt. 25 at 7-11.) Those communications demonstrate, among other things, that a man named

21 Bryan Stokes notified Mr. VaughnPerling of the Subpoena, and that Mr. VaughnPerling (or his

22 representative) received the Subpoena via email. (See id.) He also received it by mail (since it

23 was mailed to the P.O. Box he included on one of the declarations he submitted). (Id. at 4, 9.)

24          Accordingly, and for the reasons set forth in Movants’ Motion, Movants request that the

25 Court affirm its finding that Mr. VaughnPerling was properly served, whether service was

26
     1
    Mr. VaughnPerling asserts that Movants “provided an affidavit of service by its process server
27 who claims he served Vaughn Perling because he assumed it was Vaughn Perling, without
   asking the question: ‘Are you Mr. Vaughn Perling?’” (See Dkt. 28, at 2.) This assertion
28 amounts to nothing more than baseless speculation, and is unsupported by any facts.
                                              -3-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                       Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 5 of 7 Page ID #:269




 1 effected personally or by U.S. mail or email, and require Mr. VaughnPerling to comply with the

 2 Subpoena without objection.

 3          b.   In the Alternative, the Court Should Authorize Non-Personal Service.

 4          In the event that the Court decides to reconsider and reverse its prior order compelling

 5 Mr. VaughnPerling to comply with the Subpoena at this time, Movants have requested that the

 6 Court authorize non-personal service of process of the Subpoena (and future subpoenas in

 7 connection with the Florida Action) on Mr. VaughnPerling. (See Dkt. 25 at 10-11.) As

 8 Movants argued in their Motion, such service is appropriate here because (1) Movants have
 9 diligently attempted to serve Mr. VaughnPerling since the Subpoena was issued in February

10 2019, (2) the proposed means of alternative service are reasonably calculated to achieve actual

11 notice (which, as previously discussed, Mr. VaughnPerling already has), and (3) Mr.

12 VaughnPerling has sought to evade service. (Id.) Mr. VaughnPerling does not dispute the first

13 two of those three propositions. Instead, he argues—in conclusory fashion—that “[t]here is no

14 evidence he has evaded service.” (Dkt. 28 at 3.) But Mr. VaughnPerling is mistaken. As

15 Movants set forth in their Motion, Mr. VaughnPerling “has refused to accept service by email

16 and continues to hide his whereabouts, submitting two declarations that he purportedly executed

17 on the same day in different cities with only a P.O. box as a return address.” (Dkt. 25 at 10.)

18          Mr. VaughnPerling’s other argument—that “[a] suggestion that movant really tried to

19 communicate via email is also not a ground to make that an alternative form of service,” (see

20 Dkt. 28 at 3)—is no more persuasive. First, this argument is based on an incomplete summary

21 of the relevant facts. Movants allege not only that they attempted to communicate with Mr.

22 VaughnPerling via email (who initiated email contact with Movants’ counsel), they also allege

23 that they employed a process server to serve Mr. VaughnPerling, that they personally delivered

24 the Subpoena to Mr. VaughnPerling’s last known address, that they mailed the Subpoena to the

25 P.O. Box that Mr. VaughnPerling listed as the return address for one of the declarations he

26 mailed to the Court, that Mr. VaughnPerling has refused to accept service by any means, and

27 that Mr. VaughnPerling has submitted declarations that conceal his whereabouts. (See Dkt. 25

28 at 9.)
                                              -4-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                      Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 6 of 7 Page ID #:270




 1          Second, Mr. VaughnPerling cites no case law in support of this argument. Nor could he.

 2 Courts in this district have held that non-personal service of a subpoena is sufficient if the party

 3 requesting such service has “diligently attempted to effectuate personal service,” and the

 4 subpoena was served by means “reasonably designed to ensure actual receipt.” E.g., Chambers

 5 v. Whirlpool Corp., No. 11-CV-1733 FMO (JCGx), 2016 WL 9451361, at *2 (C.D. Cal. Aug.

 6 12, 2016). If anything, Mr. VaughnPerling’s statement that Movants “really tried to

 7 communicate via email” only supports that Movants diligently attempted to effectuate personal

 8 service.
 9 IV.      CONCLUSION
10          These proceedings—which seek only to get a U.S. citizen to produce responsive
11 documents and communications in compliance with a subpoena issued by a federal court—have

12 been pending for nearly six months. That subpoena was issued nearly nine months ago, and

13 Mr. VaughnPerling has indisputably known about it for more than four months. Meanwhile,

14 the trial date in the Florida Action is rapidly approaching. Mr. VaughnPerling should not be

15 permitted to continue to thwart Movants’ investigation and preparation for trial by merely

16 stating that he was “never served” while evading further attempts at service. For the foregoing

17 reasons, Movants respectfully request that the Court grant their Motion for Second Order

18 Compelling Compliance with Subpoena and order Mr. VaughnPerling to respond to the

19 Subpoena without objection and without delay in producing all responsive documents and

20 communications.

21

22 Dated: November 14, 2019                          BOIES SCHILLER FLEXNER LLP

23
                                                     /s/ Maxwell V. Pritt
24
                                                     Maxwell V. Pritt
25                                                   K. Luan Tran

26                                                   Counsel for IRA KLEIMAN, as Personal
                                                     Representative of the Estate of David
27                                                   Kleiman, and W&K INFO DEFENSE
                                                     RESEARCH, LLC
28
                                              -5-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                       Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 31 Filed 11/14/19 Page 7 of 7 Page ID #:271




 1                                 CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3 document has been served on November 14, 2019, to all counsel of record who are deemed to

 4 have consented to electronic service via the Court’s CM/ECF system. Any other counsel of

 5 record will be served by electronic mail, facsimile and/or overnight delivery.

 6          Executed on November 14, 2019.

 7                                               /s/ Maxwell V. Pritt
                                                 Maxwell V. Pritt
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -6-
     REPLY BRIEF IN SUPPORT OF MOTION FOR SECOND                        Case No. 2:19-MC-00083-CAS-E
     ORDER COMPELLING COMPLIANCE WITH SUBPOENA
